Citation Nr: 0302354	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
nasopharyngitis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right foot disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from April 1944 to June 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The Board remanded this case in August 
1999 for development of the record.  The case has now been 
returned for appellate consideration.


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied service 
connection for nasopharyngitis and for a right foot disorder.

2.  The evidence received subsequent to the RO's August 1993 
decision denying service connection for nasopharyngitis and 
for a right foot disorder includes evidence which is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  A preponderance of the evidence of record indicates that 
the veteran's nasopharyngitis is not related to his active 
service or any incident thereof.

4.  A preponderance of the evidence of record indicates that 
the veteran's right foot disorder is not related to his 
active service or any incident thereof.




CONCLUSIONS OF LAW

1.  The August 1993 denial of entitlement to service 
connection for nasopharyngitis and a right foot disorder is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for 
nasopharyngitis and a right foot disorder.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (a) (2002).

3.  Nasopharyngitis was not incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

4.  A right foot disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records and a VA 
examination.  Probative evidence, not included in the file, 
has not been identified.  The Board is unaware of any such 
evidence, and finds that all probative evidence has been 
obtained, to include a VA examination.  There is no 
identified probative evidence which remains outstanding.  

The RO sent the veteran a VCCA notice letter in September 
2001 in which the veteran was notified of the evidence 
necessary to substantiate his claims, as well as VA 
development activity.  Specifically, he was advised that if 
there was other medical evidence that he would like the RO to 
consider, he should notify the RO and every reasonable effort 
would be made to obtain the evidence.  A November 1999  
supplemental statement of the case (SSOC) set out the 
applicable law and regulations.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

A review of the veteran's service medical records reveals no 
findings, treatment, or diagnoses of a fracture or injury of 
the right foot.  On entrance examination, the veteran was 
noted to have acute maxillary sinusitis on the right.  
Treatment records dated in December 1944 show that the 
veteran was diagnosed with nasopharyngitis, acute, catarrhal, 
moderately severe, with cause undetermined.  On discharge 
examination, the nose, sinuses, pharynx, larynx, and 
respiratory system were found to be normal.  It was noted 
that there was full range of motion of the right foot with no 
points of tenderness or deformity at the present time.  

VA examination of June 1993 revealed a normal examination of 
the nose and sinuses. There was no abnormality of the 
veteran's gait.  Posture was normal.  Appearance was normal.  
There were no secondary skin or vascular changes.

On VA examination of the feet in June 1993, the diagnosis was 
normal examination of the right foot.  An x-ray report of the 
right foot revealed no fracture or other bony abnormality and 
the impression was negative right foot.

In an August 1993 rating decision, the RO denied service 
connection for nasopharyngitis and a right foot disorder.  
Both claimed disorders were denied on the basis that neither 
was found on VA examinations.  The veteran did not appeal the 
RO's decision.

In a March 1997 statement, the veteran requested that both 
his claims be reopened.

In support of his request to reopen the claims, the veteran 
submitted private treatment records dated from April 1992 to 
June 1993.  In a June 1993 treatment record, he was diagnosed 
with pharyngitis, most likely secondary to rhinitis.

VA outpatient treatment records dated from November 1966 to 
December 1996 were received.  In a December 1981 treatment 
record, the diagnosis was sinusitis with chronic laryngitis.

In a September 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
either claim.  The veteran filed a timely appeal. 

The case was remanded to the RO in August 1999 so that both 
issues could be readjudicated under new case law.  In a 
November 1999 SSOC, the RO readjudicated both claims under 
the new laws pertaining to new and material evidence claims.

In a private outpatient treatment record dated in December 
1999, it was noted that there was marked cracking and popping 
noise upon flexion and extension of the right foot over the 
metatarsal area.  The veteran reported that this was the area 
of a previous crack which was diagnosed during his military 
service.  The diagnosis was right foot pain.  It was 
recommended that the veteran see an orthopedist and undergo 
an MRI of the right foot.

A January 2000 letter was sent from the RO to the veteran 
requesting any additional medical evidence pertaining to his 
right foot.  In particular, the veteran was requested to 
submit any MRI's of the foot or medical opinions.  

A letter dated in April 2000 was received from a certified 
physician's assistant.  It was noted in the letter that the 
veteran's notes and records had been reviewed and that the 
veteran's right foot pain could at least be related to the 
injury that he had suffered in the military service.  It was 
stated that the available military record was reviewed in 
which it was noted that there were no deformities or 
tenderness of the right foot at that time and it was 
concluded that apparently the veteran had injured his foot 
prior to the examination.  The physician's assistant admitted 
not having a copy of an x-ray report or any evidence of a 
fracture.  It was recommended that the veteran see an 
orthopedist and have an MRI of his foot taken.

A subsequent May 2000 letter was received from a certified 
physician's assistant.  Once again, the physician's assistant 
stated that the veteran's military file had been reviewed and 
that there was evidence that he had maxillary sinusitis with 
pharyngitis and an injury to his right foot.  It was 
concluded that it was certainly at least as possible that 
these conditions would contribute to his current health 
conditions.

The veteran underwent a VA examination in January 2001 in 
which he stated that he was hospitalized in service with 
nasopharyngitis.  Since that time, he claimed that he suffers 
with 4 to 5 upper respiratory infections every year, however, 
his family doctor prescribed antibiotics which helped him get 
over the infections quicker.  He complained of nasal 
congestion, posterior pharyngeal drainage, occasional sore 
throat, and chronic throat clearing.  Examination of the nose 
revealed a very tortuous nasal septum to the right anteriorly 
to the left posteriorly, obstructing the right nostril 
approximately 40% and the left 60 to 70%.  He had hypertrophy 
of the inferior turbinates that responded markedly to Neo-
Synephrine.  The veteran experienced no face pain or 
tenderness to palpation.  The flexible fiberoptic scope did 
not show polyps, masses, lesions, or purulence intranasally 
bilaterally.  Sinus x-rays obtained showed no evidence of air 
fluid levels or significant mucous membrane in the maxillary, 
frontal, or ethmoid sinuses.  The diagnosis was chronic 
rhinitis with recurrent upper respiratory infections.  It was 
stated that there was no overt evidence of nasopharyngitis, 
both acute or chronic upon examination. 

A computer generated report indicated that the veteran failed 
to report for a VA examination of his feet.  It was noted 
that the veteran did not want to undergo the examination at 
the present time.

New and Material Evidence Claims

In a September 1997 rating decision, the RO denied service 
connection for nasopharyngitis and for a right foot disorder 
on the basis that new and material evidence had not been 
submitted to reopen either claim.  The veteran filed a timely 
appeal.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

As noted above, in an August 1993 rating decision, the RO 
denied service connection for nasopharyngitis and a right 
foot disorder.  The veteran was notified of the 
determinations and did not perfect timely appeals.  Absent 
the filing of a timely appeal a rating determination is 
final.  38 U.S.C.A. § 7105.  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," in the sense that, when considered 
by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, VA reopens the claim and evaluates the 
merits after ensuring that the duty to assist has been 
fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the August 1993 denial of service connection for 
nasopharyngitis, pertinent evidence associated with the 
claims file consists of private treatment records dated from 
April 1992 to June 1993; VA outpatient treatment records 
dated from November 1966 to December 1996; a May 2000 letter 
from a private physician's assistant; and a January 2001 VA 
examination.  

The veteran's claim for service connection for 
nasopharyngitis was denied by the RO in August 1993 on the 
basis that there was no evidence at that time of a current  
diagnosis of nasopharyngitis.  Additional evidence consisting 
of private treatment records show that the veteran was 
diagnosed with pharyngitis.  The May 2000 private physician's 
assistant noted that the veteran had pharyngitis in service 
and opined that it was at least possible that such a 
condition could contribute to his current health condition.  
This evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran currently has nasopharyngitis and whether 
such a condition is related to service.  This evidence is of 
such significance that it must be considered in order to 
adjudicate the claim fairly.  The Board finds, accordingly, 
that the additional evidence is new and material, warranting 
reopening of the claim for service connection for 
nasopharyngitis.

Since the August 1993 denial of service connection for a 
right foot disorder, pertinent evidence associated with the 
claims file consists of private treatment records dated in 
December 1999 and April and May 2000 letters from a private 
physician's assistant.  

The veteran's claim for service connection for a right foot 
disorder was denied by the RO in August 1993 on the basis 
that there was no evidence at that time of a current 
diagnosis of a right foot disorder.  Additional evidence 
consisting of private treatment records show a diagnosis of 
right foot pain.  In April 2000 and May 2000 letters, a  
private physician's assistant opined that the right foot pain 
could at least be related to the injury he had suffered in 
military service.  This evidence is clearly new in that it 
was not previously of record.  In addition, it obviously 
bears directly and substantially on the question before the 
Board, that is, whether the veteran currently has a right 
foot disorder and whether such a condition is related to 
service.  This evidence is of such significance that it must 
be considered in order to adjudicate the claim fairly.  The 
Board finds, accordingly, that the additional evidence is new 
and material, warranting reopening of the claim for service 
connection for nasopharyngitis.

Service Connection 

Inasmuch as the Board has reopened the claims for service 
connection for nasopharyngitis and a right foot disorder, the 
next question to be considered is whether service connection 
for nasopharyngitis and a right foot disorder is warranted 
based on the evidence of record.   Because the veteran has 
been furnished with the criteria for establishing service 
connection, and specifically advised of the evidence needed 
to support the claims, the Board finds that there is no 
prejudice to him in adjudicating the reopened claims without 
first remanding it to the RO for consideration.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With respect to the veteran's claim for service connection 
for nasopharyngitis, the Board notes that there is no current 
diagnosis of such a disorder.  The service medical records 
document a diagnosis of acute nasopharyngitis.  Post service 
treatment records include a June 1993 private treatment 
record which notes a diagnosis of pharyngitis, however, a 
June 1993 VA examination revealed a normal examination of the 
nose and sinuses.  More recently, January 2001 VA examination 
findings revealed no evidence of nasopharyngitis, either 
acute or chronic.  After carefully reviewing all of the 
evidence of record, the Board accords greater weight to the 
VA examiner's opinions.  In particular, the January 2001 VA 
examiner provided a thorough examination, which included a 
review of the veteran's medical history, and clearly 
attributed the veteran's symptoms to chronic rhinitis as 
distinguished from nasopharyngitis.  Furthermore, the Board 
concludes that the medical evidence is of greater probative 
value than the physician assistant's assertions that any 
current pharyngitis was incurred in service.  In this regard, 
the Board notes that there is no evidence that the 
physician's assistant provided a contemporaneous examination 
of the veteran with regard to making such a statement.  Thus, 
in the absence of nasopharyngitis for which service 
connection may be established, service connection for 
nasopharyngitis is denied.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  

The requirements for service connection for a right foot 
disorder have not been met.  The veteran does not have a 
chronic right foot disability. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

The veteran contends that he fractured his right foot in 
service, however, service medical records do not show 
evidence of a right foot disorder.  Post-service private 
medical records show a diagnosis of right foot pain.  A June 
1993 VA examination revealed a normal examination of the 
right foot with an x-ray report of no fracture or other bony 
abnormality.  Thus, the Board must conclude that the veteran 
does not have a chronic right foot disorder.  The symptoms 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, supra.  Objective evidence 
establishing the presence of a current disability must be of 
record.  Here no such evidence is present.  Accordingly, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Ortiz, supra; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In addition, the Board acknowledges the physician's 
assistant's statements that the veteran's right foot pain 
could be related to the injury his suffered in service.  In 
this respect, the service medical records do not show that 
the veteran injured his foot in service.  It appears that the 
physician's assistant's logic appears to be centered on the 
fact that since the examiner specifically pointed out that 
the right foot was normal on discharge examination, the 
veteran must have suffered a prior injury to the foot.  The 
Board finds that such logic is faulty as there is no evidence 
of an in- service injury.  In this regard, the physician's 
assistant acknowledged not having a copy of an x-ray report 
or any objective evidence of a fracture in making the 
statement.  The VA x-ray report associated with the claims 
folder clearly shows no evidence of a fracture or other bony 
abnormality.  Thus, the Board does not find the physician's 
assistant's statements to be credible.    

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that a right foot disorder is related to the 
veteran's military service.  The benefit sought on appeal is 
accordingly denied.  



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for nasopharyngitis.  To this 
extent, the appeal is granted.

New and material evidence has been submitted to reopen a 
claim for service connection for a right foot disorder. To 
this extent, the appeal is granted.

Service connection for nasopharyngitis is denied.

Service connection for a right foot disorder is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

